Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 16/551761 filed on August 27, 2019. Claims 1-21 are presented for examination and are currently pending.

Specification
The disclosure is objected to because of the following informalities: ¶0030 should start with a capital letter. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of David (US 2014/0154545); and further in view of Bathija (US 9,092,426). Particularly the specification of the instant application discloses that FIG. 2 depicts a flow of operations for a read or write request, according to the prior art [PGPub US 2021/0011855, ¶0029].
1, AAPA teaches a method for transferring data between a storage system and a user space buffer [user space buffer 142; ¶0029 and FIG. 2] of a user space process [user space processes l34a-n, l36a-n] running in a virtual machine having an address space including a guest virtual address space for user space processes [are guest virtual addresses (gVA); ¶0027] and a kernel space for a guest operating system [a virtual disk provided by VMKernel 113 to guest OS 130, 132; ¶0029], the method comprising: receiving an I/O read or write request by a file system server backed by the storage system, the file system server managing a file system having a set of files[VDFS server 124; ¶0031-32guest].
AAPA, however does not explicitly teach receiving a set of guest physical page addresses representing the user space buffer, the set of guest physical page addresses being derived from a guest virtual address of the user space buffer, wherein the address space of the virtual machine is identified as a file in the file system by a file descriptor, and the file descriptor is obtained from a helper process of the virtual machine; and requesting that the storage system send data to or receive data from the user space buffer, wherein the storage system transfers the data to or from the user space buffer in response to the I/O read or write request.
Davis, when addressing moving data on virtual systems, teaches receiving a set of guest physical page addresses representing the user space buffer, the set of guest physical page addresses being derived from a guest virtual address of the user space buffer [destination RNIC receives the destination buffer request and initiates registration of one or more memory pages to be used for the buffer (¶0042); wherein buffer 124 is shown in user space on FIG. 2]; and
requesting that the storage system send data to or receive data from the user space buffer, wherein the storage system transfers the data to or from the user space buffer in response to the I/O read or write request [at this stage, the destination buffer is ready to receive data, as depicted by DMA write data to buffer in a block 424; ¶0044].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a buffer on user space for accessing data in a zero-copy manner as disclosed in Davis. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. moving data in a zero-copy manner by using a buffer created in user space) to a known device ready for improvement to yield predictable results.
AAPA/Davis, however, does not explicitly teach wherein the address space of the virtual machine is identified as a file in the file system by a file descriptor.
Bathija, when addressing the issues of zero-copy memory access, teaches wherein the address space of the virtual machine is identified as a file in the file system by a file descriptor, and the file descriptor is obtained from a helper process of the virtual machine [the NAS zero-copy logic copies data from multiple TCP segments to the file system buffers in DRAM at the specified offset within the file denoted by the file descriptor; c4 L10-30].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to access the buffers in AAPA through a file descriptor as disclosed in Bathija. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. using file 
Regarding claim 2, AAPA/Davis/Bathija teach the method of claim 1, wherein the I/O request received by the file system server is obtained from a proxy process that interacts with the file system server, the proxy process handling local and remote requests for I/O by the user space process [VDFS Proxy process 128; ¶0030 on AAPA].
Regarding claim 3, AAPA/Davis/Bathija teach the method of claim 2, wherein a kernel that supports the virtual machine has a user level space [a virtual disk provided by VMKernel 113; ¶0029]; and wherein the proxy process runs in the user level space [the I/O request is either an I/O read or I/O write, with the data being read from or written to buffers, such as user space buffer 142; ¶0029].
In particular AAPA discloses that protocol module 138 receives the I/O request from user space process l34a-n, l36a-n and sends an I/O command according to the protocol implemented by protocol module 138 to VDFS Proxy process 128; wherein in the case of an I/O write, an I/O write command as a message in the form of a sequence of bytes that includes the data from user space buffer 142; and the message from protocol module 138 transfers the data to VDFS Proxy process 128 [¶0030]. Furthermore, Davis buffer 124 is shown to reside in user space [FIG. 2].
Therefore, the combination AAPA/Davis/Bathija clearly shows a proxy process residing in user space (i.e. having access to the buffer 142 directly on user space to enable the zero-copy of Davis, thus without having to copy from another buffer outside user space). 
4, AAPA/Davis/Bathija teach the method of claim 2, wherein the proxy process obtains the I/O request from a protocol module residing in the guest operating system [protocol module 138; ¶0029 on AAPA], the protocol module accepting requests from the user space process running in the virtual machine [the I/O request is either an I/O read or I/O write, with the data being read from or written to buffers, such as user space buffer 142, in user space processes l34a-n, l36a-n via a request to protocol module 138 in the guest OS 130, 132; ¶0029].
Regarding claim 6, AAPA/Davis/Bathija teach the method of claim 1, wherein a kernel that supports the virtual machine has a user level space, and wherein the helper process of the virtual machine runs in the user level space [buffer 124 on user space (FIG. 2 on Davis); and wherein the NAS zero-copy logic copies data from multiple TCP segments to the file system buffers in DRAM at the specified offset within the file denoted by the file descriptor (c4 L10-30 on Bathija)].
Regarding claim 7, AAPA/Davis/Bathija teach the method of claim 1, wherein the helper process of the virtual machine has access to page tables of the guest operating system, the page tables mapping guest virtual page addresses to guest physical page addresses [the NAS zero-copy logic copies data from multiple TCP segments to the file system buffers in DRAM at the specified offset within the file denoted by the file descriptor (c4 L10-30 on Bathija); wherein destination RNIC receives the destination buffer request and initiates registration of one or more memory pages to be used for the buffer (¶0042 on Davis); and wherein MMU sync logic 202 sets a bit in its local cached page table 125a signifying pinning states of the active RDMA address space in system memory 104 (¶0037 on Davis)].
8-11 and 13-14; these claim(s) limitations are significantly similar to those of claim(s) 1-4 and 6-7; and, thus, are rejected on the same grounds.
Regarding claim 15-17 and 19-20; these claim(s) limitations are significantly similar to those of claim(s) 1-4 and 6-7; and, thus, are rejected on the same grounds.
Claims 5, 18 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of David (US 2014/0154545); further in view of Bathija (US 9,092,426); and still further in view of Ramamurthy (US 2020/0242045). Particularly the specification of the instant application discloses that FIG. 2 depicts a flow of operations for a read or write request, according to the prior art [PGPub US 2021/0011855, ¶0029].
Regarding claim 5, AAPA/Davis/Bathija teach the method of claim 4,
wherein the guest operating system maps guest virtual page addresses to guest physical page addresses [modern operating system implement memory management by allocating pages in virtual memory, and handling the mappings between logical addresses employed by the virtual memory address space and physical addresses corresponding to physical memory (¶0015 on Davis); wherein generally, setting up MMIO address space mapping may be facilitated by an RNIC device driver in coordination with the operating system (¶0057 on Davis)].
AAPA/Davis/Bathija, however, does not explicitly teach wherein the protocol module has an extended protocol for handling requests that are not aligned with guest physical pages addresses of the guest operating system.
Ramamurthy, when addressing issues relating data storage on systems with virtual addressing, teach wherein the protocol module has an extended protocol for handling requests that are not aligned with guest physical pages addresses of the guest operating system [the memory controller is configured to access a global address table (GAT) that maps logical addresses of a host to physical addresses of the non-volatile memory, receive a request from the host to write first data to the non-volatile memory, determine that the first data comprises fragmented data that are not aligned to a minimum write unit of the non-volatile memory, and create an unaligned GAT page, wherein the unaligned GAT page comprises a logical-to-physical mapping for the first data; abstract].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to enable the system to handle data that is not aligned to the page as disclosed in Ramamurthy. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Regarding claims 18 and 12; these claim(s) limitations are significantly similar to those of claim(s) 5; and, thus, are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132